DETAILED ACTION                                          Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                      Claim Rejections - 35 USC § 112(b)
2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 1 is definite with regarding the second to last line.  It appears that Applicant may have intended “comprising” to be the word “with”.  As recited, it is not clear how the cocoa product ingredients have come to include (i.e. comprising) the refined precipitate composition as no previous reference has been made to the refined precipitate composition being within or a part of cocoa product ingredients.             Claim 6 is indefinite in that it is not clear if “the precipitate composition” is the refined form of same and whether the refining of same has involved the addition of sugar and cocoa powder.
                                   Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kealey et al (Published U.S. Application No. 2003/0215558).           Kealey discloses of a method for processing cocoa nibs (para [0003]: "...a method of producing cocoa components having an enhanced content of cocoa polyphenols... cocoa components include... cocoa nibs and fractions derived therefrom..."), the method comprising: pressing cocoa nibs to form a cocoa slurry comprising a cocoa liquid and cocoa solid particles in the cocoa liquid, wherein the cocoa liquid comprises cocoa butter (para [0359]: "The resulting cocoa nibs were pressed... [the press produced about 16,198 kg of cocoa butter which contained about 10 percent cocoa solids, and about 15,663 kg of cocoa solids which contained about 10 percent butter"); separating the cocoa liquid comprising cocoa butter in a separation step into a liquid portion and a precipitate portion (para [0360]: "The cocoa butter was further processed using a... centrifuge... centrifugation resulted in the removal of the solids from the butter..."; para [0362]: "The cocoa solids removed from the centrifuge..."), wherein the liquid portion comprises a portion of the cocoa solid particles forming a particle portion within the liquid portion (para [0360]: "The centrifuging reduced the 10 percent solids in the butter to about 1-2 percent solids..."), and refining precipitate composition ingredients comprising the precipitate in a refining step to create a refined precipitate composition (para [0362]: "The cocoa solids removed from the centrifuge... were pressed... to produce... cocoa cake. This material produced... cocoa solids"; para [0246]: "...milling the natural cocoa cake... delivers... natural cocoa... powders... from the screw pressed nibs"), and combining cocoa product ingredients comprising the refined precipitate composition and an equivalent liquid portion in a combining step to form the recombined cocoa product (para [0429]: "The cocoa polyphenol solids of Example 4 are used as a powder... to prepare SOI and non-SOI chocolates"; see table 11, Non-SOI Dark Chocolate: "26% coca polyphenol cocoa powder... 21.75% cocoa butter..."; i.e. uses only the cocoa powder produced in example 4 and not the cocoa butter obtained in example).  Kealey further discloses that grinding the cocoa nibs also produces the coarse cocoa slurry that produces the same liquid and particulate portion obtained from pressing (para [0032]: "During the grinding, the nib is ground, for instance by milling, into a fluid, dark brown 'liquor'... [ground particles of partially defatted cocoa solids are suspended in the cocoa butter"; para [0419]: "...cocoa nibs were then fed through a Carle and Montanan Mill... to grind the nibs into liquor") wherein separating the coarse cocoa slurry produces the same supernatant and precipitate portion obtained from separating the liquid portion (para [0033]: "...cocoa processing includes separating cocoa butter from liquor... by using a batch hydraulic pot press... to separate the cocoa butter from the cocoa solids"). However, Kealey does not further disclose that the cocoa nibs are ground to create the coarse cocoa slurry, separating the coarse slurry in a separation step into a liquid portion and a precipitate portion, or that the recombined cocoa product comprises both the liquid portion and refined precipitate produced by the method. However, it would have been further obvious to one of ordinary skill in the art to grind the cocoa nibs instead of pressing them to produce the cocoa slurry that has a liquid portion and a particulate portion, based on the teachings of Kealey, because Kealey discloses both pressing and grinding cocoa nibs produces a slurry or composition (the liquor) comprising a liquid portion (the cocoa butter) and a particulate portions (the cocoa solids). It would have been further obvious to one of ordinary skill in the art to subject the coarse slurry to the separation process to produce the liquid portion and precipitate portion, based on the teachings of Kealey, because Kealey discloses that separating either the coarse slurry (liquor) or the liquid portion (cocoa butter) produces a liquid portion (refined cocoa butter with less solids) and precipitate portion (cocoa solids) (para [0033]: "Butter can also be produced by a continuous screw press... from nibs"). It would also have been further obvious to one of ordinary skill in the art to combine the liquid portion (cocoa butter) with the refined precipitate composition to produce the recombined cocoa product, based on the teachings of Kealey, because Kealey discloses that the separation process produces the liquid portion (cocoa butter) and the recombined cocoa product comprises cocoa butter as an ingredient. Furthermore, it would have been further obvious to one of ordinary skill in the art through routine experimentation to adjust the parameters of the grinding stage, such that the particles have a D90 value equal to or less than about 40 um, in order to produce particles that are of optimal size to be used in the recombined cocoa product.
      Regarding claim 12, Kealey further discloses the method of claim 11, wherein the liquid portion is not subjected to a process that significantly reduces particles sizes of the portion of the cocoa solid particles (para [0360]: "The cocoa butter was further processed using a... centrifuge... centrifugation resulted in the removal of the solids from the butter..."; centrifugation is a separating step and does not significantly reduce the particle size of the cocoa particles in the liquid portion).
       Regarding claim 13, Kealey discloses of the method of claim 11, however, Kealey does not disclose what the D90 value of the cocoa particles is. However, it would have been further obvious to one of ordinary skill in the art through routine experimentation to adjust the parameters of the grinding stage, such that the particles have a D90 value equal to or less than about 30 um, in order to produce particles that are of optimal size to be used in the recombined cocoa product.
      Regarding claim 14, Kealey further discloses the method of claim 11, wherein the combining step further comprises adding an emulsifier (see table 11, Non-SOI Dark Chocolate: "0.5% lecithin..."; para [0431]: "Process for Non-SOI Dark Chocolate"; para [0432]: "1. Batch all the ingredients excluding 40 percent of the free fat (cocoa butter and any milk fat)..."). However, Kealey does not disclose that the emulsifier is added in the refining step. However, it would have been further obvious to one of ordinary skill in the art through routine experimentation to add the emulsifier at the refining step and not at the combining step, in order to form a cocoa recombined product that exhibits the desirable texture and viscosity.
       Regarding claim 15, Kealey further discloses the method of claim 11, wherein the combining step further comprises adding chocolate ingredient comprising sugar and optionally milk powder (table 11, Non-SOI Dark Chocolate: "41.49% Sugar... 3% whole milk powder..."; para [0431]: "Process for Non-SOI Dark Chocolate"; para [0432]: "1. Batch all the ingredients excluding 40 percent of the free fat (cocoa butter and any milk fat)..."; para [0436]: "5. Add all remaining fat..."). However, Kealey does not disclose that the sugar and milk powder is added in the refining step. However, it would have been further obvious to one of ordinary skill in the art through routine experimentation to add the sugar and milk powder at the refining step and not at the combining step, in order to form a cocoa recombined product that exhibits the desirable texture and taste.
      Regarding claim 16, Kealey further discloses the method of claim 15, wherein the combining step further comprises adding cocoa butter (see table 11, Non-SOI Dark Chocolate: "26% coca polyphenol cocoa powder... 21.75% cocoa butter...”; see para [0432] to [0436], cocoa butter added in combining step). However, Kealey does not disclose that the combining step comprises an additional cocoa butter. However, it would have been further obvious to one of ordinary skill in the art through routine experimentation to add additional cocoa butter in the combining step, in order to produce a recombined cocoa product that has the optimal amount of fat for fuller flavor and texture.
      Regarding claim 17, Kealey further discloses the method of claim 16, wherein the combining step provides conching of the recombined cocoa product (table 11, Non-SOI Dark Chocolate; para [0431]: "Process for Non-SOI Dark Chocolate"; para [0432]: "1. Batch all the ingredients..."; para [0433]: "2. Refine...."; para [0434]: "3. Dry conche for 1 hour..."; para [0435]: "4. Add full lecithin and 10 percent cocoa butter at the beginning of the wet conche cycle; wet conche for 1 hour").
      Regarding claim 18, Kealey further discloses the method of claim 17, wherein the recombined cocoa product is a chocolate (table 11, Non-SOI Dark Chocolate).
      Regarding claim 19, Kealey further discloses the method of claim 11, wherein the separating step in conducted in a centrifuge (para [0360]: 'The cocoa butter was further processed using a... centrifuge... centrifugation resulted in the removal of the solids from the butter..."; para [0362]: "The cocoa solids removed from the centrifuge...").      Regarding claim 20, Kealey further discloses the method of claim 11, wherein the liquid portion is at least 50% by weight is the cocoa slurry (para [0359]: "...nibs was fed into two screw presses to extract butter. The press produced about 16,198 kg of cocoa butter which contained about 10 percent cocoa solids, and about 15,663 kg of cocoa solids which contained about 10 percent butter"; 50.84% by weight liquid portion in the slurry).                                                  Double Patenting
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.      Claims 1, 2, and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11219226. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims call for a broader range of precipitate (i.e. less than 50%) and differences in the ingredients added to the precipitate: sweetener in the instant claims and milk powder in the claims of U.S. Patent No. 11219226.  It is not seen where producing less than 50% precipitate, thus including values less than 30% (claim 1 of U.S. Patent No. 11219226) would provide a patentable distinction.  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attained a broader value through routine experimentation.  As for the differences in ingredients, it is notoriously well-known to employ sweetener, milk powder, or both in cocoa products, and absent a showing of unexpected results, it would have been further obvious to have swapped one for another or to have included both as a matter of preference in taste desired.7.      Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of U.S. Patent No. 11219226.         Said instant claims are generic to or fully encompass said claims of U.S. Patent No. 11219226.  In particular, the claims of U.S. Patent No. 11219226 recite a process that is more specific than that of said instant claims but well within the scope of same.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
September 21, 2022